1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 31,362

10 KEVIN WAYNE CLASS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 Thomas A. Rutledge, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline L. Cooper, Acting Chief Public Defender
18 Will O’Connell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.

23          Defendant appeals his misdemeanor convictions for aggravated driving while
 1 under the influence of intoxicating liquor (refusal) and for failing to maintain traffic

 2 lane. [RP 103] Our notice proposed to affirm, and Defendant filed a timely

 3 memorandum in opposition. We remain unpersuaded by Defendant’s arguments and

 4 therefore affirm.

 5        Defendant continues to challenge the sufficiency of the evidence to support his

 6 conviction for aggravated driving while under the influence of intoxicating liquor.

 7 See NMSA 1978, § 66-8-102(D)(3) (2010). In support of his argument, Defendant

 8 refers to State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967), and State v.

 9 Boyer, 103 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985). [MIO 2] For the

10 same reasons provided in our notice, we affirm. In doing so, we acknowledge

11 Defendant’s position that reasons other than intoxication affected his driving and

12 performance on the field sobriety tests—such as his assertions that his headlights were

13 obscured by caliche, that the lane markers were faded and difficult to see at night, and

14 that he had back and knee injuries. [MIO 3] The jury, however, was free to reject

15 Defendant’s version of the incident. See State v. Sutphin, 107 N.M. 126, 131, 753

16 P.2d 1314, 1319 (1988) (recognizing that the factfinder weighs the evidence and may

17 reject the defendant's version of the incident).

18        Based on our notice and the foregoing, we affirm.

19        IT IS SO ORDERED.


                                              2
1                                      _______________________________
2                                      JAMES J. WECHSLER, Judge
3 WE CONCUR:



4 __________________________________
5 CELIA FOY CASTILLO, Chief Judge



6 __________________________________
7 RODERICK T. KENNEDY, Judge




                                  3